Citation Nr: 0809515	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO. 05-24 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral plantar fasciitis, pes planus and heel spurs, from 
September 1, 2003, to December 8, 2004, and since February 1, 
2005. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active service from September 1986 to August 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, granted 
service connection for bilateral plantar fasciitis, pes 
planus and heel spurs and assigned a 10 percent rating, 
effective September 1, 2003.

In November 2005, the RO awarded the veteran a temporary 
total rating due to surgical or other treatment necessitating 
convalescence, effective December 9 2004, to January 31, 
2005. Hence, the Board's consideration of the claim for an 
initial higher rating is limited to periods before and after 
the assignment of that rating.


FINDING OF FACT

Bilateral plantar fasciitis, pes planus and heel spurs have 
manifested with pain on plantar fascia, hyperpronated foot on 
the right, collapsed arch on the left foot, and tenderness to 
both heels with palpation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral plantar fasciitis, pas planus and heel spurs are 
not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of an RO letter dated in July 2003. This letter effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence VA would seek to 
provide; and (2) informing the veteran about the information 
and evidence he was expected to provide.

The July 2003 letter failed to notify the veteran of the 
evidence required to substantiate his claim for an initial 
higher rating. In addition, during the pendency of this 
appeal, on March 3, 2006, the Court issued another decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for service 
connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

In cases like this one, however, where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated - it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled. Dingess/Hartman, 19 Vet. App. at 491. Rather, 
the veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103. 
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law. This has been accomplished here, as 
will be discussed below.

The June 2005 statement of the case (SOC) set forth the 
relevant diagnostic code for rating the bilateral plantar 
fasciitis, pes planus and heel spurs disability at issue (38 
C.F.R. § 4.71a, DC 5276), and included a description of the 
rating criteria for all possible schedular ratings under this 
diagnostic code. The veteran was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the initial 
evaluation that the RO assigned. Therefore, the Board finds 
that the veteran has been informed of what was necessary to 
achieve a higher rating for the service-connected disability 
at issue.

Thus, no further notice is required in this case and the 
Board finds no evidence of prejudicial error in proceeding 
with final appellate consideration of the veteran's claims at 
this time. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), it was held that adequate notice requires 
that VA notify the claimant that, to substantiate such a 
claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The July 2003 letter does not contain the level of 
specificity set forth in Vazquez-Flores. However, the 
procedural defect does not constitute prejudicial error in 
this case because of evidence of actual knowledge on the part 
of the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In this regard, the Board is aware of the veteran's 
statements in his October 2004 notice of disagreement (NOD) 
and during the May 2005 VA examination, in which a 
description was made the effect of the service-connected 
disability on employability and daily life. These statements 
indicate awareness on the part of the veteran that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher rating. 
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim." Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007). This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.

Finally, the November 2003 rating decision includes a 
discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in 
the June 2005 SOC. The veteran was accordingly made well 
aware of the requirements for an increased evaluation 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the second and third notification 
requirements of Vazquez-Flores. After such notice, the claim 
was again evaluated as noted in a November 2005 Supplemental 
SOC.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records, and reports of VA examination are associated 
with the claims file.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claim

The veteran contends that his bilateral plantar fasciitis, 
pes planus and heel spurs are more severe than the current 
evaluation reflects. In his October 2004 NOD he complained 
that he was in constant pain, was required to wear orthotics, 
and could not stand for prolonged periods. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
veteran's subjective reports of the severity of the disorder, 
as applied to the applicable rating provisions, are not 
substantiated by the competent clinical evidence of record. 
Because the preponderance of the evidence is against the 
claim, the appeal will be denied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required. Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's bilateral plantar fasciitis, pes planus and 
heel spurs is rated analogous to pes planus pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5276. Under Diagnostic 
Code 5276, a 10 percent rating is granted for moderate 
symptoms of weight-bearing line over or medial to great toe, 
inward bowing of the tendo Achilles, pain on manipulation and 
use of the feet, bilateral or unilateral. A 20 percent 
(unilateral) or 30 percent (bilateral) rating is granted for 
severe symptoms of pes planus to include objective evidence 
of marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, 
or characteristic callosities. A 30 percent (unilateral) or 
50 percent (bilateral) rating is warranted for pronounced 
symptoms to include marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the Achilles tendon on manipulation not 
improved by orthopedic shoes or appliances. 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2006).

On April 2003 VA examination, the veteran reported that in 
the morning, he would have a little stiffness and pain in his 
feet until he stretched. He currently used inserts in his 
shoes. Physical examination revealed no complaints of 
discomfort with motion of the ankles and full range of motion 
of the ankles, bilaterally. The veteran had full range of 
motion of all the digits of the feet without any complaints 
of discomfort. Strength was normal bilaterally. There was no 
edema or callus formation noted and the arches were intact. 
There were also no complaints of tenderness to palpation 
along the plantar surface of either foot. He was able to 
squat fully and rise without any difficulty or complaints of 
pain. The diagnosis was bilateral plantar fasciitis by 
history with normal examination.

A June 2003 non-VA medical record from S.F., D.P.M., a 
podiatrist, shows that the veteran had reproducible pain at 
the insertions of the plantar fascia bilaterally. He also had 
a hyperpronated foot type on the right side upon weight-
bearing. A November 2003 record shows the veteran still had 
significant pain in the right foot, especially when first 
standing on it. Examination revealed pain with palpation of 
the right plantar fascia origin with no masses noted and no 
tarsal tunnel pain elicited. A November 2003 follow-up record 
shows the veteran continued to have considerable pain. 
Examination revealed tenderness with palpation of the right 
plantar fascia origin. A December 2003 record shows the 
veteran had good relief for about a month with recurrent pain 
in the heel the weekend prior to the exam. Examination 
revealed similar results as the November 2003 record. An 
October 2004 record shows the veteran had chronic foot pain. 
There was no edema, ecchymosis or other notable pathology. 
Normal nerve function and muscle strength were evident. There 
was focal pain with palpation of the right plantar fascia 
origin greater than the left.

On May 2005 VA examination, the veteran reported having 
increased stiffness with sitting. He also stated that he 
could not wear dress shoes on either foot due to discomfort. 
He complained of occasional redness at the surgical site (the 
veteran underwent plantar fasciotomy of the right heel in 
December 2004), with slight edema. He denied any locking or 
buckling of the right foot. He was self-employed at the time 
of the examination and stated that he was afraid that he 
might be unemployable in the future because of his bilateral 
foot condition. The symptoms were reported to be the same in 
his right foot as compared to his left foot. His limiting 
factor during flare-ups was pain. Physical examination 
revealed that the veteran walked with a normal but guarded 
gait and he complained of slight discomfort with each heel-
strike of both heels. He had a normal arch on the right foot 
and the arch on the left foot appeared to be collapsed. He 
did not have any other gross deformities, such as a hammertoe 
or valgus deformity. He also did not have any calluses. There 
was no tenderness of the metatarsal heads. He did have 
tenderness to both heels with palpation. He did not have any 
instability or weakness. Range of motion in dorsiflexion of 
both ankles was 15 degrees and plantar flexion was 35 
degrees, bilaterally. Inversion and eversion were within 
normal limits. There was no malalignment of the Achilles 
tendons at either ankle. X-rays of the bilateral feet 
revealed small plantar calcaneal spur on the right and mild 
peripheral vascular disease greater on the right than the 
left.

The evidence indicates that the veteran has pain on the 
plantar fascia, a collapsed arch on the left foot and 
tenderness to both heels with palpation. Further, prior to 
his December 2004 operation, the veteran is shown to have a 
hyperpronated foot on the right. Based on the evidence the 
veteran is not shown to have any indication of swelling on 
use or characteristic callosities to warrant a rating in 
excess of 10 percent. 38 C.F.R. § 4.71a, Diagnostic Code 
5276. In the veteran's representative's February 2008 
informal hearing presentation, the veteran argued that 
although his disability did not meet all criteria required 
for a rating in excess of 10 percent, the veteran's 
disability picture more approximated the criteria required 
for the next higher rating; therefore, the veteran should be 
granted a rating in excess of 10 percent. However, the Board 
finds that the veteran's disability picture more approximates 
the criteria for a 10 percent rating, as he is found to have 
pain on manipulation and use of the feet (which is criteria 
applicable to both a 10 percent rating and a 20 percent or 30 
percent rating) and is not shown to have marked deformity, 
objective evidence of swelling, or callosities. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

The Board has considered whether the veteran's disability 
would be more appropriately rated under a different 
diagnostic code. Of the remaining diagnostic codes for rating 
disabilities of the foot, only Diagnostic Codes 5278, 5283, 
and 5284 offer disability ratings in excess of 10 percent. 
However, the veteran does not have the symptoms of acquired 
claw foot (Diagnostic Code 5278) or malunion or nonunion of 
metatarsal bones (Diagnostic Code 5283), making these two 
diagnostic codes inapplicable. Furthermore, in evaluating the 
veteran's disability under Diagnostic Code 5284, as an "other 
foot injury," in the absence of swelling and altered gait, 
and as the veteran is shown to have full range of motion of 
the foot, the veteran's symptoms do not warrant a 20 percent 
rating for moderately severe disability. 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

The Board has considered whether staged ratings is 
appropriate pursuant to Fenderson; however, based on the 
evidence of record, staged ratings is not warranted. 
Therefore, a rating in excess of 10 percent for bilateral 
plantar fasciitis, pes planus and heel spurs must be denied. 
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for bilateral 
plantar fasciitis, pes planus and heel spurs, from September 
1, 2003, to December 8, 2004, and since February 1, 2005, is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


